Citation Nr: 1543223	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-00 008A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the rating for service-connected right patella mild subluxation from 10 percent to 0 percent effective July 1, 2010, was proper.

2. Entitlement to an initial rating higher than 10 percent for service-connected right patella mild subluxation for the period through September 19, 2012.

3.  Entitlement to an initial rating higher than 10 percent for service-connected right knee degenerative joint disease (DJD) with limited extension for the period through September 19, 2012.

4.  Entitlement to an initial rating higher than 10 percent for service-connected right knee DJD with patellar chondromalacia status post tendon rupture repair for the period through September 19, 2012.

5.  Entitlement to an initial rating higher than 30 percent for service-connected right total knee arthroplasty (TKA) for the period beginning November 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1987 to February 2008.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a June 2008 rating decision, service connection was granted and an initial 10 percent rating was assigned for right knee DJD with patellar chondromalacia status post tendon rupture repair.  The Veteran appealed for an increased initial rating.  In March 2010, he testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In May 2010, the Board noted that service connection had been granted and an initial 10 percent rating had been assigned for right patella mild subluxation and for right knee DJD with limited extension in a December 2008 rating decision.  Consideration of an increased initial rating for each along with the increased initial rating on appeal then was deemed appropriate.  A remand finally was directed for additional development.  Also in May 2010, a rating decision reduced the rating for service-connected right patella mild subluxation from 10 percent to 0 percent effective July 1, 2010.  The Veteran appealed the propriety of the reduction.  

Although the Veteran initially requested another hearing in this regard, none was held because he later withdrew that request.  38 C.F.R. § 20.704(e).  Jurisdiction further was transferred to the RO in St. Petersburg, Florida, subsequent to May 2010 in light of his relocation.  In a June 2013 rating decision by this RO, the Veteran's right knee ratings were combined into a single 100 percent rating for a TKA effective September 19, 2012.  A 30 percent rating was assigned effective November 1, 2013, as the 100 percent rating following a TKA is temporary.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

The Board finds that the evaluation of the Veteran's right knee disability, for the period beginning November 1, 2013, is part of this appeal because a temporary total rating does not terminate an appeal, and an initial rating higher than 30 percent is possible.  AB v. Brown, 6 Vet.App. 35 (1993).  Given the aforementioned history, the Board has characterized the issues comprising this appeal on the cover page of this decision.  Review of the Veteran's claims file at this time shows that adjudication can proceed only with respect to the propriety of the reduction.  Adjudication cannot proceed regarding the increased initial ratings.  They accordingly are REMANDED for additional development.  


FINDING OF FACT

The reduction of the rating for service-connected right patella mild subluxation from 10 percent to 0 percent effective July 1, 2010 did not comport with applicable statutes and regulations.


CONCLUSION OF LAW

The 10 percent rating for service-connected right patella mild subluxation is restored effective July 1, 2010 because the reduction to 0 percent was improper and thus is void ab initio.  38 U.S.C.A. §§ 1155, 5112, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 19.29 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, that VA generally has a duty to notify and a duty to assist regarding a claim for VA benefits is notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Yet, discussion of these duties is not necessary at this time.  Indeed, the benefit sought is granted herein with respect to the reduction issue of this matter.  It follows that, to the extent a duty error exists or duty errors exist related to this issue, they ultimately were harmless and not prejudicial to the Veteran.  Discussion of the aforementioned duties as they concern the increased rating issues comprising this matter will take place upon adjudication in that regard.

II.  Reduction

VA strives to produce rating stability.  38 C.F.R. § 3.344(a).  Requirements thus must be met to reduce a rating.  Where a reduced rating would not result in a decrease or discontinuance of compensation payments, there are no procedural requirements.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Where it would, proper procedure begins with the issuance of a rating action proposing the reduction and setting forth the evidence and reasons for it.  38 C.F.R. § 3.105(e).  The Veteran then must be notified in writing that he may timely request a predetermination hearing and/or present evidence against the reduction.  38 C.F.R. §§ 3.105(e), (i)(2).  If the reduction still is deemed warranted after consideration of any such hearing and/or evidence , a final rating action setting forth the material evidence and reasons for it is to be issued.  38 C.F.R. §§ 3.105(e), (i)(2).

Substantively, there must be improvement to warrant a reduction in a rating in effect less than five years.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Sustained material improvement is needed for ratings that have been in effect for five years or more.  38 C.F.R. §§ 3.344(a-b).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Examinations are compared in this regard.  Collier v. Derwinski, 2 Vet. App. 247 (1992).  Those forming the basis of a reduction must be thorough.  Brown, 5 Vet. App. at 413.  Other medical indicators and non-medical indicators of improvement also are for consideration.  Faust v. West, 13 Vet. App. 342 (2000).  Post-reduction evidence is too, though the reduction must be supported by the evidence when made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The general laws and regulations governing increased ratings finally also are applicable to reductions.  Brown, 5 Vet. App. at 413.  This includes, if two ratings are potentially applicable, assigning the higher rating if the criteria for it are more nearly approximated and the lower rating otherwise.  38 C.F.R. § 4.7.  It also includes resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A rating reduction generally is void ab initio where relevant law, whether for reductions in particular or for ratings in general, is not followed.  Greyzck v. West, 12 Vet. App. 288 (1999); Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  One exception is a mere miscalculation of the effective date, which is the last day of the month in which a 60 day period following notification of the reduction expires.  38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(i)(2); VAOPGCPREC 31- 97 (Aug. 1997). 

Based on the evidence, the Board finds that restoration of the 10 percent rating for service-connected right patella mild subluxation effective July 1, 2010, is warranted.  The Board finds that the reduction in the rating to 0 percent as of this date is void ab initio because it was improper.  An attempt was made to follow all pertinent statutes and regulations, but it fell short.  The Veteran's compensation for all service-connected disabilities was 90 percent in March 2010, when a rating decision proposing the aforementioned reduction as well as a reduction in his service-connected chronic lumbosacral strain was issued.  As they together would reduce his compensation to 80 percent, following proper procedure was required.  A letter accompanying the rating decision notified the Veteran that there had been "some improvement" in his right patella mild subluxation and informed him of his rights to request a hearing and submit evidence.

The Veteran exercised neither of these rights.  A mid-May 2010 rating decision thus reduced the rating effective on July 1, 2010.  As notification of this decision immediately was sent to the Veteran, this effective date was miscalculated and should have been August 1, 2010.  Miscalculation of the effective date for the rating reduction is of no consequence, however, because the reduction itself is nullified herein.  The 10 percent rating for right patella mild subluxation became effective on March 1, 2008, the day following the Veteran's separation from service.  It follows that this rating was in effect for far less than five years when it was reduced.  Improvement rather than sustained material improvement accordingly is the appropriate standard.  Yet neither the March 2010 rating decision nor the May 2010 rating decision used the word improvement.  

Improvement was discussed implicitly in the rating decisions, however.  The Veteran's 10 percent rating was assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  That he no longer had subluxation or instability in his right knee was noted.  An October 2009 VA medical examination and treatment records dated in 2009 and 2010 were discussed in this regard.  Specifically, the Veteran's complaints of right knee instability, giving way, and slipping during the examination and in these records were acknowledged.  Yet they were discounted in light of the absence of an indication of subluxation or instability in the records and findings of no instability at the examination.  There was no discussion of any other pertinent evidence.  

Among the pertinent evidence omitted from the discussion, a November 2007 VA medical examination included X-rays which showed mild superior subluxation of the Veteran's right patella.  Stability testing was not performed because he was wearing a brace.  A July 2008 VA medical examination included findings of a 6 millimeter anterior displacement upon stability testing.  The Veteran testified at the March 2010 hearing that his right knee gave way multiple times per day even with a brace, and he also submitted statements to the same effect.  In a January 2009 statement, his coworker D.R. recounted having to catch the Veteran to keep him from falling after his right knee gave out.  Finally, there were service treatment records dated just prior to the Veteran's separation and treatment records dated before 2009.  
Whether or not a disability has improved cannot be determined without knowledge of its history.  Neither the March 2010 rating decision nor the May 2010 rating decision contained such knowledge.  No comparison of the Veteran's right patella mild subluxation over time was undertaken.  This includes a comparison of the November 2007 and July 2008 VA medical examinations which formed the basis for the initial 10 percent rating to the October 2009 VA medical examination which formed the basis for the reduction in that rating to 0 percent.  Doing so now, the Board concludes that the latter examination was not thorough.  Stability testing was undertaken, but diagnostic testing was insufficient.  The mild subluxation was detected not only from stability testing but from X-rays at the former examinations.  No X-rays or other diagnostic tests were performed as part of the latter examination (though the results of February 2009 magnetic resonance imaging were reviewed).

Further, the March 2010 and May 2010 rating decisions did not address improvement in terms of an actual change in the Veteran's functional ability.  Consideration of all pertinent evidence would be required to make a determination in this regard.  This includes the lay, or non-medical, evidence from the Veteran and D.R.  Notwithstanding the different stability testing findings upon examination, the Veteran consistently has complained of his knee being unstable and giving way.  D.R. noted the same in a work context.  Importantly, this and the aforementioned defect in the rating decisions were never cured.  The October 2010 (notice was not sent until November 2010) statement of the case referenced only 2010 treatment records and a post-reduction July 2010 VA medical examination.  More evidence, mostly post-reduction but some pre-reduction, was considered in a November 2014 supplemental statement of the case.  Yet, almost all were treatment records.  







(CONTINUED ON NEXT PAGE)

ORDER

The reduction to 0 percent being void, restoration of a 10 percent rating for service-connected right patella mild subluxation is granted.  This restoration is effective July 1, 2010, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the increased rating issues comprising this matter would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefits sought, in other words.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  

Here, VA treatment records dated into August 2014 are available.  Some of these records concern the Veteran's right knee.  Others dated from August 2014 to present therefore likely exist.  A request or requests for all outstanding pertinent VA treatment records must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pertinent private treatment records concerning the Veteran's right knee also are available.  The most recent is dated a few years ago.  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate all of them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Initial Review of Additional Pertinent Evidence

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence thus is reviewed initially by the agency of original jurisdiction (AOJ), which is usually a RO.  This occurs in a rating decision and following initiation of an appeal a statement of the case (SOC).  Additional pertinent evidence that becomes available after the SOC but before certification to the Board further is to be reviewed initially by the AOJ in a supplemental statement of the case (SSOC).  38 C.F.R. § 19.31(b).  Additional pertinent evidence that becomes available subsequent to certification to the Board must be referred to the AOJ for initial review, however.  38 C.F.R. § 20.1304(c).  The only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.

Here, an August 2013 SSOC constitutes the last adjudication of initial increased ratings for the Veteran's right patella mild subluxation, right knee DJD with limited extension, and right knee DJD with patellar chondromalacia status post tendon rupture repair for the period through September 19, 2012.  VA treatment records dated more recently than this SSOC were available prior to certification to the Board.  Further, some VA treatment records and possibly some private treatment records have yet to become available subsequent to this certification.  The pertinence of this evidence is questionable given the period under appeal, but it is possible that it will be pertinent.  It has not been reviewed initially in the context of the aforementioned issues.  Neither the Veteran nor his representative has waived initial review by the AOJ.  The benefit sought further cannot be granted in full at this time.  Initial review therefore must be by the AOJ.  

With respect to an initial increased rating for the Veteran's right TKA for the period beginning November 1, 2013, the August 2013 SSOC is silent.  It appears that this issue was not addressed in light of apparent confusion as to whether this issue is part of the current appeal.  There also is no SOC for this same reason.  As such, the last adjudication was the June 2013 rating decision.  VA treatment records dated more recently than this rating decision were available prior to certification to the Board.  Some VA treatment records and possibly private treatment records additionally have yet to become available subsequent to this certification.  Finally and importantly, a July 2014 VA medical examination was completed for the Veteran's right knee.  Initial review of this evidence has not been undertaken in the context of the aforementioned issue.  Neither the Veteran nor his representative has waived initial review by the AOJ.  The benefit sought further cannot be granted in full at this time.  Initial review therefore must be by the AOJ.  

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all pertinent VA treatment records regarding the Veteran, particularly those regarding his right knee, dated from August 2014 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding pertinent private treatment records or provide enough information to identify and locate any along with an authorization for their release to VA.  This includes, in particular, those concerning his right knee dated within the past few years.  If the Veteran does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Finally, take into account the evidence previously considered and that not previously considered (that received after the August 2013 SSOC for the Veteran's right patella mild subluxation, right knee DJD with limited extension, and right knee DJD with patellar chondromalacia status post tendon rupture repair and that received after the June 2013 rating decision for his right TKA) in readjudicating the initial increased rating issues of this matter.  Issue an SSOC for any portion of the appeal that is unfavorable.  Allow the Veteran and his representative appropriate time to respond before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are required to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


